DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A1, A2, A3, A4 in the reply filed on 09/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-3, 8-12 and 17-18 are elected and Examined within this Action, Claims 4-7 and 13-16 are withdrawn as being drawn to a Non-Elected Species.

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “an element figure” should be rewritten to be – a first wall portion --, and will be interpreted accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 8-12 and 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “the number of sides of the element figure gathering at the vertex” in ll. 13 is indefinite, in context, since it cannot be discerned what is disclosed in the claim or rather what structure is drawn to the sides. For Examination purposes and in accordance with the specification and drawings, “the number of sides of the element figure gathering at the vertex” will be interpreted as – the number of vertices of the element figure --.
Regarding Claim 1, the limitation “in the partition wall coupling portion (C), the second flow paths (L2) are defined between the tubular partition walls (W3) surrounding the second flow paths (L2)” in ll. 15 is indefinite, in context, since it cannot be discerned how the partition wall coupling portion contains the second flow paths or rather it is unclear as to how the partition wall coupling portion encompasses the second flow paths. For Examination purposes and in accordance with the specification and drawings, the partition wall coupling portion is interpreted as an area of the heat exchanger containing at least some coupling portions that defines or contains some part of the second flow paths.
Regarding Claim 2, the limitation “in the partition wall coupling portion (C), the first and second flow paths (Li, L2) extend in parallel and linearly with each other”, is indefinite, in context, since it cannot be discerned how the partition wall coupling portion contains the first and second flow paths or rather it is unclear as to how the partition wall coupling portion encompasses the first and second flow paths. For Examination purposes and in accordance with the specification and drawings, the partition wall coupling portion is interpreted as an area of the heat exchanger containing at least some coupling portions that defines or contains some part of the second flow paths.
Regarding Claim 3, the limitation “in the partition wall coupling portion (C), the first and second flow paths (Li, L2) extend in parallel and linearly with each other”, is indefinite, in context, since it cannot be discerned how the partition wall coupling portion contains the first and second flow paths or rather it is unclear as to how the partition wall coupling portion encompasses the first and second flow paths. For Examination purposes and in accordance with the specification and drawings, the partition wall coupling portion is interpreted as an area of the heat exchanger containing at least some coupling portions that defines or contains some part of the second flow paths.
Regarding Claim 8, the limitation “in the partition wall coupling portion (C), the first and second flow paths (Li, L2) extend in parallel and linearly with each other”, is indefinite, in context, since it cannot be discerned how the partition wall coupling portion contains the first and second flow paths or rather it is unclear as to how the partition wall coupling portion encompasses the first and second flow paths. For Examination purposes and in accordance with the specification and drawings, the partition wall coupling portion is interpreted as an area of the heat exchanger containing at least some coupling portions that defines or contains some part of the second flow paths.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horoszczak et al. (US PG Pub. 20210003349A1) hereinafter referred to as Horoszczak.

[AltContent: textbox (End Portions)][AltContent: textbox (Gaps)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    532
    650
    media_image1.png
    Greyscale

Horoszczak Figure 4
Regarding Claim 1, Horoszczak discloses a heat exchanger (shown in figure 3), in which a partition wall (the partition wall forms all of the channels that separates the fluid (22) from the fluid (20)) forming channels (26) is interposed between a plurality of first flow paths (flow paths for fluid (22)) through which a first fluid flows (shown in figure 3, wherein the fluid (22) flows through the parallel channels (26)) and a plurality of second flow paths (flow paths for fluid (20), as shown in figure 3) through which a second fluid flows (shown in figure 3), and 
heat exchange is performed between the first fluid and the second fluid through the partition wall (shown in figure 3, wherein heat exchanges between fluid (20) and fluid (22) through the wall that forms the channels (26)), wherein 
the partition wall comprises a plurality of tubular partition walls (walls forming channels (26)) inside of which is the first flow paths (22) and which are arranged in parallel to each other (shown in figure 3), 
at least a part of the plurality of tubular partition walls in a flow path direction are integrally coupled to each other to form a partition wall coupling portion (shown in figure 2, being a portion of the walls forming the channels (26) that are connected to one another) having a geometric pattern in a transverse cross section (shown in figure 2), 
an element figure of the geometric pattern corresponding to a transverse cross- sectional shape of the tubular partition wall is connected to each other at a vertex of the element figure (shown in figure 2, wherein each angular point of the geometric shape shown in figure 2 is connected to an adjacent channel wall (26)), and 
the number of sides of the element figure gathering at the vertex is an even number (shown in figure 2 being four sides), and 
in the partition wall coupling portion, the second flow paths (flow paths for fluid (20)) are defined between the tubular partition walls surrounding the second flow paths (shown in figure 3).
Regarding Claim 2, Horoszczak further discloses by changing a flow path cross-sectional shape on a front side of at least one end portion (shown in annotated figure 4) of the tubular partition wall (the partition wall is formed within the heat exchanger and separates the fluid (22) from the fluid (20)), 
each of the plurality of tubular partition walls forms a gap (shown in annotated figure 4) in a direction orthogonal to a flow path direction of the first flow paths (shown in annotated figure 4) between outer peripheral surfaces of the one end portions of the adjacent tubular partition walls (shown in annotated figure 4),
the gap forms an inlet space or an outlet space (shown in annotated figure 4, wherein the fluid (20) is capable of flowing into or out of the annotated gaps) of the second flow paths (flow paths for fluid (20), as shown in figure 3) which allows the second fluid to flow in or flow out from a side of the first flow paths (shown in annotated figure 4), and 
in the partition wall coupling portion, the first and second flow paths extend in parallel and linearly with each other (shown in figure 4, wherein the flow paths for fluid (20) and fluid (22) extend longitudinally through the heat exchanger).
Regarding Claim 8, Horoszczak further discloses by changing a flow path cross-sectional shape on each front side of one end portion (shown in figure 4) and the other end portion of the tubular partition wall (shown in figure 4), 
each of the plurality of tubular partition walls forms a first gap (shown in annotated figure 4) and a second gap (shown in annotated figure 4) in a direction orthogonal to a flow path direction of the first flow paths (shown in annotated figure 4)  between outer peripheral surfaces of the one end portions and the other end portions of the adjacent tubular partition walls (shown in annotated figure 4),
the first gap forms an inlet space of the second flow paths (shown in annotated figure 4, wherein the annotated gaps allow for fluid to flow into the longitudinal channels), and 
the second gap forms an outlet space of the second flow paths (shown in annotated figure 4, wherein the annotated gaps allow for fluid to flow out of the longitudinal channels), and in the partition wall coupling portion, the first and second flow paths extend in parallel and linearly with each other (shown in annotated figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Horoszczak et al. (US PG Pub. 20210003349A1) as applied in Claims 1-2 and 8 above.
Regarding Claim 3, Horoszczak further discloses in the partition wall coupling portion, the first fluid (22) becomes a parallel flow and flows in one direction in the plurality of first flow paths (shown in figure 3, wherein the fluid (22) flows through the parallel channels (26)), and the second fluid (20) becomes a parallel flow and flows in the direction in the plurality of second flow paths (flow paths for fluid (20), as shown in figure 3).
Regarding limitations “the other direction” recited in Claim 3, which is directed to a flow direction within a heat exchanger, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. The heat exchanger disclosed by Horoszczak is capable of having a flow direction for one fluid be countercurrent to another fluid, therefore Horoszczak teaches all of the structural limitations of the aforementioned claim.
Regarding Claims 10-12 and 17-18, Horoszczak further discloses all of the partition wall comprising the partition wall coupling portion is integrally molded by lamination molding (“the heat exchanger is formed using an additive manufacturing method such as 3D printing. The heat changer may be 3D printed from one longitudinal end thereof to the other”, ¶ [58]).
Horoszczak discloses the claimed invention except for the material being metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the heat exchanger from metal, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763